ACCEPTED
                                                                                                                                  01-15-00327-CV
                                                                                                                       FIRST COURT OF APPEALS
                                                                                                                               HOUSTON, TEXAS
                                                                                                                             6/10/2015 2:00:45 PM
                                                                                                                            CHRISTOPHER PRINE
                                                                                                                                           CLERK
                                                                                                                      Weston M. Davis
                                                                                                                         214.651.3375
                                                                                                            wdavis@macdonalddevin.com

                                                                                                           FILED IN
                                                                                                    1st COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                             June 10, 2015
                                                                                                    6/10/2015 2:00:45 PM
          Via FedEx                                                                                 CHRISTOPHER A. PRINE
                                                                                                            Clerk
          Christopher A. Pine
          Clerk
          Court of Appeals First District
          301 Fannin Street
          Houston, Texas 77002-2066


                   Re:      In re Nexion Health at Beechnut d/b/a Beechnut Manor, Court of Appeals No. 01-
                            15-00327-CV, Trial Court Case No. 404,607-401

          Dear Mr. Pine:

                  Attached to this letter is a disc containing the privileged documents at issue in this
          mandamus proceeding. Relator Nexion Health at Beechnut wishes to submit these documents
          under seal for the appellate court’s review in camera. The case is set for submission on June 16,
          2015 before Justices Keyes, Huddle and Lloyd. This letter will be electronically filed and served
          on the Real Party in Interest and Respondent without the enclosed documents. Please contact me
          if you have any additional questions.

                                                                Sincerely,



                                                                Weston M. Davis


          WMD:wmd
          Enclosure
          914925 2014.60


          cc:      Anthony Montgomery (Via Fax: 713.651.1524)
                   Law Offices of Anthony F. Montgomery, P.C. (without enclosure)

                   The Honorable Loyd Wright (Via Fax: 713.368.7300)
                   Probate Court No. 1, Harris County (without enclosure)




3800 Renaissance Tower ▪ 1201 Elm Street ▪ Dallas, Texas 75270 ▪ Telephone: 214.744.3300 ▪ Facsimile: 214.747.0942 ▪ www.macdonalddevin.com
October 31, 2014
Page 2